Case 3:20-cr-00082-MEM Document1 Filed 03/06/20 Page 1 of 7

UNITED STATES DISTRICT COURT.
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA

 

No. 3° AO AR~ SA

Vv.

MATTHEW GERSHKOFF,
- Defendant

INFORMATION
_ THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE

Wire Fraud Conspiracy
18 U.S.C. § 1349

 

L. Background

At times material to the Information:

1. Corporation #1 was an. automobile warranty company
located in Wilkes-Barre, Pennsylvania, within the Middle District of
Pennsylvania. Corporation #1 and its authorized dealers sold, among
other things, warranty insurance policies for used automobiles.

2. Co-conspirator #1 (“CC1”) was a claims adjuster and claims

manager for Corporation #1. CC-1’s responsibilities included
Case 3:20-cr-00082-MEM Document 1. Filed 03/06/20 Page 2 of 7

reviewing and approving claims submitted on warranty insurance
policies issued by Corporation #1. |

3. A Plus Collision Center LLC (“A Plus”) was a business

located in Providence, Rhode Island. A Plus provided, among other
_ things, collision repair services for damaged automobiles.
4, Co-conspirator #2, (“CC-2”) was the owner and operator of A
Plus. |
5. Village Motors (“Village”) was a business located in
Providence, Rhode Island. Village provided, among other things,
repair services for damaged automobiles. |
6. Platinum Auto Services (“Platinum”) was a business located
in Providence, Rhode Island. Platinum provided, among other things,
automobile detailing services.

7. Ultra Auto Center (“Ultra”) was a business located in North
Attleboro, Massachusetts. Ultra provided, among other things,
automobile sales and repair services for damaged automobiles.

8, Co-conspirator #3 (“CC-3”). was an employee at Village, the -

owner and operator of Platinum, and an employee at Ultra.

2
Case 3:20-cr-00082-MEM Document1 Filed 03/06/20 Page 3 of 7

9. The defondant, MATTHEW GERSHKOFF, was an employee
and service manager at Village, a claims appraiser for A Plus, and an
employee of various automobile dealerships.

10. The warranty insurance policies sold by Corporation #1
permitted policyholders to obtain automobile repairs at automobile
repair businesses across the nation, including A Plus, Village,

Platinum, and Ultra. Upon receiving and approving claims for

automobile repair services covered by Corporation #1’s warranty .
insurance policies, Corporation #1 paid the automobile repair business
directly, by way of a credit card account maintained by Corporation #1
at a financial institution.
Il. Statutory Allegation

11. - From on or about January 8, 2014 through on or about
October 2, 2018, in Luzerne County, within the Middle District of
Pennsylvania, and elsewhere, the defendant,

MATTHEW GERSHKOFF,

knowingly and unlawfully combined, conspired, confederated and

agreed with other persons known and unknown to the United States

3
Case 3:20-cr-00082-MEM Document 1 Filed 03/06/20 Page 4 of 7

- Attorney, to knowingly devise, and intend to devise, a scheme and
artifice to defraud Corporation #1, and to obtain money and property by
means of materially false and fraudulent pretenses, representations |
and promises, and for the purpose of executing the scheme and artifice
to defraud, and attempting to do 50, transmitted and caused to be
transmitted by means of wire communication in interstate commerce.
writings, signs, signals, pictures and sounds, in violation of Title 18,
United States Code, Section 1343.

III. Manner and Means

The conspiracy was accomplished, in part, by the following |
manner and means: a | ae

12. MATTHEW GERSHKOFF and his coconspirators prepared
and caused to be prepared invoices that stated falsely that A Plus,

| Village, Platinum, and Ultra would perform certain automobile repair
services listed in the invoices, for policyholders of Corporation #1.

13. MATTHEW GERSHKOFF and his coconspirators prepared

_ and caused to be prepared verification forms that stated falsely that A

Plus, Village, Platinum, and Ultra had completed the automobile repair

4
Case 3:20-cr-00082-MEM Document 1 Filed 03/06/20 Page 5 of 7

services listed in the invoices, for policyholders of Corporation #1, when
in fact no policyholders of Corporation #1 had requested repair services
from A Plus, Village, Platinum, and Ultra, and no repair services were
in fact performed. |

14. MATTHEW GERSHKOFF and his coconspirators, knowing
that the invoices and verification forms contained false representations,
sent and caused to be sent the invoices and verification forms to
Corporation #1 by facsimile, across state lines from Rhode Island to
Pennsylvania, and from Massachusetts to Pennsylvania, to seek
payment of the invoices pursuant to warranty insurance policies issued.
by Corporation #1. The invoices and verification forms bore the forged
signatures of the policyholders of the warranty insurance policies issued
by Corporation #1.

15. CC-1 approved payment of the forged and fraudulent
invoices pursuant to warranty insurance policies issued by Corporation
#1, knowing that the policyholders of Corporation #1 had not requested

repair services from A Plus, Village, Platinum and Ultra, knowing that

no repair services were in fact performed by A Plus, Village, Platinum

5
Case 3:20-cr-00082-MEM Document1 Filed 03/06/20 Page 6 of 7

and Ultra, and knowing that the invoices and verification forms faxed to
Corporation #1 from A Plus, Village, Platinum and Ultra contained
false representations and forged signatures.

16. MATTHEW GERSHKOFF and his coconspirators caused
Corporation #1 to pay the false invoices by wires from the credit card
account maintained by Corporation #1 at a financial institution, to
accounts maintained by A Plus, Village, Platinum and Ultra at financial
institutions.

17. Coconspirators of MATTHEW GERSHKOFF withdrew, in
cash, funds paid by Corporation #1 to A Plus, Village, Platinum and -
Ultra, in satisfaction of the false invoices. The proceeds of the scheme
to defraud were divided between MATTHEW GERSHKOFF and his |
coconspirators.
| 18. Between on or about January 8, 2014 through on or about
‘October 2, 2018, MATTHEW GERSHKOFF and. his coconspirators
obtained in excess of $400,000 from Corporation #1, through the scheme
to defraud.

All in violation of Title 18, United States Code, Section 1349.

6 .
Case 3:20-cr-00082-MEM Document1 Filed 03/06/20 Page 7 of 7

THE UNITED STATES ATTORNEY FURTHER CHARGES:
: COUNT 2
- Aggravated Identify Theft
18 U.S.C. § 1028A
On or about September 25, 2018, in the Middle District of
Pennsylvania, and elsewhere, the defendant,
MATTHEW GERSHKOFF,
aiding and abetting others, knowingly transferred, possessed, and used,
without lawful authority, a means of identification of. another person
during and in relation toa felony violation enumerated in Title 18, |
United States Code, Section 1028A(0), namely wire fraud conspiracy, in
violation of Title 18, United States Code, Section 1349, knowing that
the. means of identification belonged to another actual person.
All in violation of Title 18, United States Code, Sections 2 and
1028A(a)(1).

DAVID J. FREED
United States Attorney

- Date: 3/6 | do By: x <<

PHILLIP J. CARABALLO
Assistant United States Attorney

 
